Citation Nr: 0917844	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  03-33 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial compensable disability rating for 
bilateral shin splints.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from April 1977 to 
March 1978.    

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Denver, Colorado.  In an October 
2002 rating decision, the RO granted service connection for, 
inter alia, bilateral shin splints and assigned a 
noncompensable disability rating, effective December 28, 
1999.  In a September 2003 rating decision, the RO, inter 
alia, confirmed its initial rating for bilateral shin 
splints.  The Veteran subsequently relocated and jurisdiction 
of her claims folder was transferred to the RO in Muskogee, 
Oklahoma, which forwarded her appeal to the Board.

This matter was initially before the Board in January 2005, 
at which time it remanded, in pertinent part, the issue 
currently on appeal for further evidentiary development.  The 
case has returned to the Board and is again ready for 
appellate action.

In May 2004, the Veteran testified before the undersigned 
Veterans Law Judge at a hearing at the RO (Travel Board 
hearing).  A copy of the transcript has been associated with 
the record and has been reviewed.

The Board notes that there was also an issue on appeal of 
entitlement to a total disability rating based on individual 
unemployability (TDIU) due service-connected disabilities.  
However, in a rating decision dated in February 2006, the RO 
granted service connection for depression and assigned it a 
70 percent disability rating, effective April 13, 2004.  
Subsequently, in a February 2009 disability rating, the RO 
increased the rating for depression to 100 percent, effective 
January 2, 2003.  Thus, in light of the total disability 
rating the Veteran has received for her depression, the Board 
finds that she is not eligible for TDIU and any claim for 
that benefit is moot since the effective date of the 100 
percent rating for the Veteran's service-connected depression 
is effective from the date of claim for the TDIU.  Green v. 
West, 11 Vet. App. 472 (1998) (citing Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994)) (a claim for TDIU presupposes 
that the rating for the condition is less than 100 percent); 
and Holland v. Brown, 6 Vet. App. 443 (1994) (a 100 percent 
scheduler rating means that a Veteran is totally disabled).  
Further, VA General Counsel also has held that a claim for 
TDIU may not be considered when a scheduler 100-percent 
rating is already in effect.  VAOPGCPREC 6-99 (June 7, 1999).  
  

FINDINGS OF FACT

The medical evidence of record does not indicate that the 
Veteran has any disability of the knee or ankle, including 
shin splints.  


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
bilateral shin splints have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.7, 4.20, 4.21, 4.71a, Diagnostic Codes 
5021 and 5262 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the Veteran dated in May 2002, 
February 2003, and January 2005.  These letters effectively 
satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by (1) informing the Veteran about the information 
and evidence not of record that was necessary to substantiate 
her claim, (2) informing the Veteran about the information 
and evidence the VA would seek to provide, and (3) informing 
the veteran about the information and evidence she was 
expected to provide.  See also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Thus, the Board finds that the 
RO has provided all notice required by the VCAA as to the 
three elements of notice.  38 U.S.C.A. § 5103(a).  See 
Pelegrini II, Quartuccio, supra.

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

The Board notes that the claim at issue stems from an initial 
rating assignment.  In this regard, the United States Court 
of Appeals for Veterans Claims (Court) has held that an 
appellant's filing of a notice of disagreement (NOD) 
regarding an initial disability rating or effective date, 
such as the case here, does not trigger additional 38 
U.S.C.A. § 5103(a) notice requirements.  Indeed, the Court 
has determined that to hold that 38 U.S.C.A. § 5103(a) 
continues to apply after a disability rating or an effective 
date has been determined would essentially render 38 U.S.C.A. 
§§ 7105(d) and 5103A and their implementing regulations 
insignificant and superfluous, thus disturbing the statutory 
scheme.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Court then clarified its holding in Dingess, indicating 
that the holding was limited to situations where service 
connection was granted and the disability rating and 
effective date were assigned prior to the November 9, 2000 
enactment of the VCAA.  If this did not occur until after 
that date, as the case here, the Veteran is entitled to pre-
decisional notice concerning all elements of her claim, 
including the downstream disability rating and effective date 
elements.  Moreover, if she did not receive this notice, for 
whatever reason, it is VA's obligation to explain why the 
lack of notice is not prejudicial - i.e., harmless - error.  
See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Finally, the Court most recently clarified in Goodwin v. 
Peake, 22 Vet. App. 128, 137 (2008), that where a service 
connection claim has been substantiated after the enactment 
of the VCAA, the appellant bears the burden of demonstrating 
any prejudice from defective VCAA notice with respect to any 
downstream initial rating and effective date elements.  The 
Court added that its decision was consistent with its prior 
decisions in Dingess, Dunlap, and Sanders, supra.  In this 
regard, the Court emphasized its holding in Dingess that 
"once a decision awarding service connection, a disability 
rating, and an effective date has been made, section 5103(a) 
notice has served its purpose, and its application is no 
longer required because the claim has already been 
substantiated."  Dingess, 19 Vet. App. at 490.  Thereafter, 
once an NOD has been filed, only the notice requirements for 
rating decisions and SOCs described within 38 U.S.C.A. 
§§ 5104 and 7105 control as to further communications with 
the appellant, including as to what "evidence [is] necessary 
to establish a more favorable decision with respect to 
downstream elements ...."  Id. 

In any event, the Veteran in this case does not contend, nor 
does the evidence show, that any notification deficiencies, 
either with respect to timing or content, have resulted in 
prejudice.  Specifically, the RO provided the Veteran with 
downstream Dingess and increased rating notices pertaining to 
the disability rating and effective date elements of her 
higher initial rating claim in March 2006, with subsequent 
readjudication of her claim in February 2009.  The Veteran 
also submitted several statements throughout the course of 
the appeal, and provided testimony at a Travel Board hearing 
in May 2004.  She also has been provided several VA 
examinations in connection with her claim.  Thus, any 
presumption of prejudice has been rebutted.  

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), and pursuant to 
Board remand directives in January 2005, all relevant VA 
treatment records and private treatment records as identified 
and authorized by the Veteran.  Further, the Veteran was 
afforded an opportunity to provide testimony in support of 
her claim in May 2004.  The VA also has provided the Veteran 
with VA examinations in connection with her claim.  The 
Veteran also has submitted numerous statements in support of 
her claim.  

The Board notes that the Veteran indicated that she also 
filed a claim for disability benefits with the Social 
Security Administration (SSA), and that SSA also possessed 
records regarding her disabilities.  However, after several 
attempts by the RO to obtain these records, the RO received a 
response from SSA that it did not have records for the 
Veteran.  Specifically, pursuant to Board remand directives 
dated in January 2005, the RO initiated requests to obtain 
these records, but was informed by the SSA that no such 
records exist for the Veteran.  Thus, all efforts have been 
exhausted, and further attempts would be futile.  38 C.F.R. 
§ 3.159(c)(2) and (3).  The Board thus finds no basis for 
further pursuit of these records.  

Thus, given that the RO has obtained available military and 
medical records from the Veteran, and that the SSA has 
indicated that it has no records concerning the Veteran, 
there is no indication that any additional evidence remains 
outstanding.  The duty to assist has been met.  38 U.S.C.A. 
§ 5103A.  

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
this regard, the Board is satisfied as to compliance with the 
instructions from its January 2005 remand.  Specifically, 
with regards to the issue currently on appeal, the RO was 
instructed to obtain medical treatment records from both the 
Veteran's private health care providers and from the VA 
medical centers (VAMCs) where the Veteran received treatment; 
and to obtain the Veteran's SSA records.  The Board finds 
that the RO has complied with these instructions.  Stegall v. 
West, 11 Vet. App. 268 (1998).

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  

The basis of disability evaluations is the ability of the 
body as a whole, of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as 
to the degree of disability, such doubt will be resolved in 
the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but findings 
sufficiently characteristic to identify the disease and the 
resulting disability, and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of her 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

For claims involving an initial rating assignment, as the 
case here, the Board is required to evaluate all the evidence 
of record reflecting the period of time between the effective 
date of the initial grant of service connection (here, 
December 28, 1999) until the present.  This could result in 
"staged ratings" based upon the facts found during the 
period in question.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  That is to say, the Board must consider whether 
there have been times since the effective date of the 
Veteran's award when her disability has been more severe than 
at others.  See again Fenderson, 12 Vet. App. at 125-26. 

The Board now turns to the Veteran's noncompensable 
disability rating for bilateral shin splints, which was 
initially rated by analogy under Diagnostic Code 5021 
(myositis).  38 C.F.R. § 4.71a.  However, in a remand in 
January 2005, the Board noted that Diagnostic Code 5021 is 
inapplicable in this case as it is to be rated on limitation 
of motion under degenerative arthritis, and that shin splints 
are normally rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5262 (impairment of tibia and fibula).  In a supplemental 
statement of the case in February 2009, the RO rated the 
Veteran's shin splints under Diagnostic Code 5262.  As such, 
the Board will also consider Diagnostic Code 5262 in its 
analysis.  

According to Diagnostic Code 5262, which rates impairment of 
the tibia and fibula, a 10 percent rating will be assigned 
for slight knee or ankle disability; a 20 percent rating will 
be assigned for moderate knee or ankle disability; a 30 
percent rating will be assigned for malunion of the tibia and 
fibula with marked knee or ankle disability; and a maximum 40 
percent rating will be assigned for nonunion of the tibia and 
fibula, with loose motion, requiring brace.  Pursuant to 38 
C.F.R. §§ 4.40 and 4.45, pain is inapplicable to ratings 
under Diagnostic Code 5262 because it is not predicated on 
loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 
7, 11 (1996).

The words "slight," "moderate" and "severe" as used in 
the various Diagnostic Codes are not defined in the Rating 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence for "equitable and 
just decisions." 38 C.F.R. § 4.6.  

Further, determination of severity (severe, moderate, or 
slight) is subjective and is entrusted to the judgment of the 
Rating Specialist.  The presence of effusion and swelling 
associated with painful motion and instability represent 
severe symptomatology, if constant.  History of locking of 
the knee, audible clicking and the presence of instability as 
demonstrated by a positive drawer test should be considered 
moderate or slight.  Recurring signs and symptoms, residuals, 
frequency of medical treatments and therapy, lost workdays, 
effects on job performance and employment, etc., should be 
considered when rating severity of disability.  It should 
also be noted that use of terminology such as "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

A review of the evidence reveals that the Veteran complained 
of, and was treated for, pain, popping, and cracking in her 
shin areas, with the symptoms worse in the right leg than the 
left, in 1996 and 1997.  See private treatment records from 
Mercy Health dated in October 1996 and March 1997; and 
private treatment records from Dr. M.S., dated in October 
1996.  Subsequently, during a VA examination in September 
2002, she also complained of pain in the ankle and shin after 
standing in one place for more than five minutes, when 
squatting-standing, and when kneeling-standing.  However, 
upon examination, straight leg raising test was negative; 
knee, medial hamstring, and ankle jerks were present and 
symmetrical; and joint sensation and muscle tone were normal.  
There also was no swelling, edema, myofascial defects, 
compartment syndromes, or any active shin splints.  Only when 
a pressure was applied did the Veteran complain of a mild 
pain in the tibial medial border, but no tibial irregularity 
or ankle or foot swellings were found.  Drawer signs, and 
Lachmann's and McMurry tests, were also negative.  X-ray 
results of the ankles and of the tibia and fibula were 
normal.  The Veteran was given a diagnosis of bilateral leg 
shin splints, recurrent episodic.  See VA examination report 
dated in September 2002.  Another VA examination in April 
2003 also revealed no sign of malunion, nonunion, or any 
false joint, and no ankylosis.  X-rays of the feet and ankles 
also were normal.  The Veteran was diagnosed with limited 
dorsiflexion of both ankles with pain and shin splints.  See 
VA examination report dated in April 2003 and July 2003 
addendum to the VA examination report. 

VA treatment records reveal that, during a visit to the VAMC 
in January 2005, the Veteran reported only pain in her heel, 
with no mention of shin splints.  See VA treatment record 
dated in January 2005.  However, the Veteran was subsequently 
noted to complain about extensive and excruciating pain in 
her lower legs in subsequent visits in February 2005 and 
April 2005.  Nevertheless, VA treatment records dated from 
April 2004 to October 2008 reveal that, though the Veteran 
complained of constant pain in her ankle, knees, and legs, 
exacerbated by standing and walking, and inability to work 
due to the condition of her legs, she reported that she was 
experiencing no pain during a visit to the VAMC in September 
2005, and examination of her legs also revealed no objective 
evidence to support her subjective complaints.  See, e.g, VA 
treatment records dated May 2004, June 2004, November 2004, 
June 2005, and September 2005.  

A January 2009 VA examination report indicates that the 
Veteran reported symptoms of constant shooting pain in the 
medial aspect of both feet, extreme sensitivity to touch in 
her heels, and a grinding sensation in the heels that extends 
into the lateral malleolus area.  The pain occurs primarily 
upon ambulation, and worsens with prolonged standing, which 
causes more pain than walking.  The pain is also worse at 
night after standing all day.  The Veteran reported being 
able to ride a bike or walk for up to five minutes before 
developing pain in her inferior and distal tibial area.  
Examination of the Veteran revealed a normal gait, no use or 
requirement of assistive device for ambulation, and a pain 
score of zero.  Ankles were normal in appearance, and range 
of motion of the ankles showed plantarflexion of zero to 45 
degrees and dorsiflexion of zero to twenty degree 
bilaterally, which is normal.  There was no varus or valgus 
angulation of the os calcis in relationship to the long axis 
of the tibia or fibula.  There also was no deformity of the 
tibia palpable, no tenderness, and no abnormality of the 
bone.  No pain with range of motion and no instability were 
found, and there was no additional limitation of motion with 
repetitive use.  The Veteran was diagnosed with shin splints, 
currently with improved symptomatology.  The VA examiner 
further noted that physical examination of her feet was 
entirely normal, and there appeared to be a discrepancy 
between the Veteran's reported symptoms and the findings on 
the physical examination.  See VA examination report dated in 
January 2009.  

Thus, overall, there are no signs of any disability in the 
ankle or knee, and a compensable disability rating is not 
warranted.  38 C.F.R. § 4.7.  Under Diagnostic Code 5262, the 
evidence of record does not reflect any disability of the 
knee or ankle, so the Veteran may not receive a compensable 
rating for her bilateral shin splints. 

The Board notes that other diagnostic codes for disabilities 
of the knee and leg that provide a compensable rating are not 
more appropriate because the facts of this case do not 
support their application.  See, e.g., 38 C.F.R. § 4.71a, 
Diagnostic Code 5256 (ankylosis of the knee), Diagnostic Code 
5257 (other impairment of the knee), Diagnostic Code 5258 
(dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint); Diagnostic 
Code 5259 (removal of semilunar cartilage, symptomatic); 
Diagnostic Code 5260 (limitation of flexion of the leg); 
Diagnostic Code 5261 (limitation of extension of the leg); 
and Diagnostic Code 5263 (genu recurvatum).  See Butts v. 
Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code 
should be upheld if it is supported by explanation and 
evidence).  

Accordingly, the Board finds that the preponderance of the 
evidence is against a compensable disability rating for 
bilateral shin splints.  38 C.F.R. § 4.3.   

The Board adds that it does not find that the Veteran's 
bilateral shin splints should be increased for any other 
separate period based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App at 125-26.  Since the 
effective date of her award, the Veteran's bilateral shin 
splints have never been more severe than contemplated by its 
existing rating, so the Board cannot "stage" her ratings in 
this case.

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board 
finds no evidence that the Veteran's bilateral shin splints 
markedly interferes with her ability to work.  Furthermore, 
there is no evidence of exceptional or unusual circumstances, 
such as frequent hospitalizations, to suggest that the 
Veteran is not adequately compensated for her disability by 
the regular Rating Schedule.  VAOPGCPREC 6-96.  See 38 C.F.R. 
§ 4.1 (disability ratings are based on the average impairment 
of earning capacity).  


ORDER

An initial compensable disability rating for bilateral shin 
splints is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


